IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SCHOOL BOARD OF ORANGE                NOT FINAL UNTIL TIME EXPIRES TO
COUNTY, SCHOOL BOARD OF               FILE MOTION FOR REHEARING AND
HERNANDO COUNTY, SCHOOL               DISPOSITION THEREOF IF FILED
BOARD OF OSCEOLA COUNTY,
SCHOOL BOARD OF BROWARD               CASE NO. 1D16-3773
COUNTY, SCHOOL BOARD OF
SEMINOLE COUNTY, and
SCHOOL BOARD OF PASCO
COUNTY,

      Petitioners,

v.

MICHELLE RHEA, THERESA
BUTLER, GERALDINE
CALLAGHAN, WENDY
CHASTAIN, PAM EVERETT,
ALEXA HASANIA, SCOTT
HASTINGS, AMANDA HAZARD,
MELINDA HOHMAN, BRANDY
KINKADE, RHONDA
NICKERSON, BRANDY
PATERNOSTER, SUZANNE
ROWLAND, and GABRIELLE
WEAVER,

     Respondents.
___________________________/

Opinion filed September 7, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Nicholas A. Shannin of the Shannin Law Firm, P.A., Orlando, for Petitioners.

Andrea Flynn Mogensen of the Law Office of Andrea Flynn Mogensen, P.A.,
Sarasota; Victor L. Chapman of Barrett, Chapman & Ruta, P.A., Orlando, for
Respondents.

Matthew H. Mears, General Counsel, David L. Jordan and Mari M. Presley, Assistant
General Counsels, and Steven S. Ferst, Deputy General Counsel, Tallahassee, for Pam
Stewart, Commissioner, Florida Department of Education, and the State Board of
Education.




PER CURIAM.

      DISMISSED.

MAKAR, JAY, and M.K. THOMAS, JJ., CONCUR.




                                        2